UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7608


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARLON JERMAINE DICKERSON, a/k/a Marlowe, a/k/a Squeak,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:09-cr-00501-JFA-17)


Submitted:   January 22, 2013             Decided:   February 6, 2013


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlon Jermaine Dickerson, Appellant Pro Se. Stacey Denise
Haynes, Mark C. Moore, Assistant United States Attorneys,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marlon Jermaine Dickerson appeals the district court’s

order   denying   his   18    U.S.C.    § 3582(c)(2)        (2006)    motion      for

reduction of sentence.        We have reviewed the record and find no

reversible     error.        Accordingly,      we    deny    the     motions      for

appointment of counsel and for preparation of a transcript at

government    expense   and    affirm   for    the   reasons       stated    by   the

district court.     United States v. Dickerson, No. 3:09-cr-00501-

JFA-17 (D.S.C. Sept. 6, 2012).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                            AFFIRMED




                                        2